                            UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA

                                     CENTRAL DIVISION


UNITED STATES OF AMERICA,                                        3:17-CR-30114-RAL

                       Plaintiff,
                                                        OPINION AND ORDER DENYING
        vs.                                             REQUEST FOR JAIL TIME CREDIT

LYLE WADE WHITNEY,

                       Defendant.


       Lyle Wade Whitney (Whitney) requests pro se to have certain jail time credited to reduce

his sentence. Doc. 86. Whitney requests that he be given credit from September 1, 2017, through

February 11, 2018, for time served in Hughes County Jail after his federal indictment. Doc. 86.

For the reasons explained below, this Court denies Whitney's request.

       On February 5, 2018, Whitney pleaded guilty to Possession of a Firearm by a Prohibited

Person, in violation of 18 U.S.C. § 922(g)(3), 924(a)(2), and 924(d). Doc. 79. This Court

sentenced Whitney to fifteen months custody on May 14, 2018, followed by two years of

supervised release. Doc. 79. Whitney wrote to this Court requesting his time of incarceration in

the Hughes County Jail from September 1, 2017, through February 11 , 2018, in addition to his

time of incarceration in the Hughes County Jail from February 11 , 2018, through May 10, 2018,

that was credited against his federal sentence by the Bureau of Prisons, be credited against his

federal sentence, and this Court review his credited time to reduce his sentence. Doc. 86. Whitney

avers that he was held in federal custody starting September 1, 2017, when he was transferred from

the Lower Brule Jail, where he was serving a tribal sentence, into the custody of the U.S. Marshals

Service after being indicted federally on August 16, 2017. Doc. l; Doc. 9; Doc. 86 at 1. The


                                                 1
Lower Brule Tribal Court communicated to the Bureau of Prisons that it viewed Whitney's time

incarcerated from May 17, 2017, until May 14, 2018, full satisfaction of his tribal court sentence

of270 days. See Docs. 86-1 , 89. A 270-day sentence starting May 17, 2017, would end February

11 , 2018, which may explain why the Bureau of Prisons did not credit this time against Whitney' s

federal sentence.

       This Court lacks the authority to alter the Judgment at this point and to craft a different

sentence, including a new calculation to award credit for time served in tribal or other custody as

Whitney desires. In United States v. Wilson, the Supreme Court clarified that 18 U.S.C. § 3585(b)

requires the Attorney General post-sentencing, rather than district courts, to award a prisoner credit

for time served: "After a district court sentences a federal offender, the Attorney General, through

the [Bureau of Prisons] has the responsibility for administering the sentence." United States v.

Wilson, 503 U.S. 329, 335 (1992).        "Crediting jail tirne against federal sentences long has

operated" along these lines, with credit for time served determined by the Bureau of Prisons. Id.

Consequently, it is the duty of the Bureau of Prisons at this point, not this Court, to determine

whether Whitney is entitled to credit for time served whether in tribal or other custody.

       A procedural deficiency also bars Whitney's request. Rule 35 of the Federal Rules of

Criminal Procedure controls when a district court may correct or reduce a sentence. Rule 35(a)

allows a court to correct "a sentence that resulted from arithmetical, technical, or other clear error"

within fourteen days of sentencing. Fed. R. Crim. P. 35(a). Rule 45(b)(2) of the Federal Rules of

Criminal Procedure provides that "[t]he court may not extend the time to take any action under

Rule 35, except as stated in that rule." Fed. R. Crim. P. 45(b)(2). At this point, this Court cannot

adjust Whitney' s sentence on the grounds he presents. The only other basis for sentence reduction

provided in Rule 35 is reduction for substantial assistance upon a motion from the government,



                                                   2
which is not at issue in Whitney's case. Fed. R. Crim. P. 35(b). In short, this Court lacks authority

to grant Whitney the relief he seeks.

       For the reasons stated above, it is

       ORDERED that Whitney's request to reduce his sentence, Doc. 86, is denied.

       DATED this 13"° day of December, 2018.

                                              BY THE COURT:




                                              UNITED STATES DISTRICT JUDGE




                                                  3
